DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This action is responsive to the amendment dated 11/29/2021.  The previous claim objection(s) and 112 rejections have been withdrawn due to applicant’s amendment.  The previous double-patenting rejection has been withdrawn due to the Terminal Disclaimer filed on 11/29/2021.  For the reason(s) set forth below, claim 8 and its dependent claims are now found to be allowable.  Claims 10 and 14 remain rejected.  Claims 1-7 remain withdrawn.  This action is Final.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code 103 not included in this action can be found in a prior Office action.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ocrim S.p.A. (EP 0994050)(supplied by the applicant in the IDS dated 10/17/2019).
Ocrim discloses a diverter valve for conveying material to be conveyed, comprising: a housing (11) with at least three passage openings (15, 16, 17) to one of feed and discharge the material to be conveyed, the passage openings defining a conveying plane (such as the plane shown in the cross-sectional view in fig. 5), a rotary part (10) having a rotary axis (extending left to right in fig. 3) and an outer contour designed conically at least in sections *see fug, 3 and the abstract) relative to the axis of rotation, the rotary part being arrangeable in the housing in a sealed manner (enclosed within the 
Ocrim does not appear to disclose a cone angle of the outer contour of the rotary part being between 10 and 40 degrees.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ocrim such that the cone angle of the outer contour is between 10 and 40 degrees, since a change in shape of a component involves only routine skill in the art.  See MPEP2144.04.  The motivation for doing so would be to have the cone be of an angle such that the forces between the valve head and seat are adequately reduced when the valve is moved axially.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ocrim in view of Mueller (U.S. 3,687,416) and Duffy (U.S. 862,143).
Ocrim discloses a diverter valve for conveying material to be conveyed, comprising: a housing (11) with at least three passage openings (15, 16, 17) to one of feed and discharge the material to be conveyed, the passage openings defining a conveying plane (such as the plane shown in the cross-sectional view shown in fig. 5), a rotary part (10) having a rotary axis (extending left to right in fig. 3) and an outer contour designed conically at least in sections relative to the axis of rotation (see fig. 3 and the abstract), the rotary part being arrangeable in the housing in a sealed manner (enclosed within the housing), the rotary part being displaceable along the axis of rotation in an axially driven manner and being arranged such as to be drivable for rotation about the axis of rotation (see abstract and para. 31), 
Ocrim does not appear to disclose wherein there is a radial gap amounting to between 0.01 mm and 0.5 mm, or cone sealing members arranged circumferentially on the rotary part in relation to the axis of rotation, the passage duct being arranged between the cone sealing members in relation to the axis of rotation.
Duffy teaches it was known in the art to have a rotary valve with seals (32) that provide for a radial gap between the rotary part and the inner contour (seat) of the housing to seal the rotary part in place (see pg. 1, ll. 100-107 describing the packing 32 being placed in the grooves and protruding such that there is a 1/32” gap between the plug and the seat (housing).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the seal of Ocrim such that it is of a size so that when the plug is seated, there is a gap between the plug and housing as taught by Duffy in order to make a perfectly fluid-tight and durable seal between the plug and housing (see pg. 1, ll. 105-107 of Duffy).
Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Ocrim such that the gap is between 0.01 and 0.05mm, since a change in size of a component has been held to be within the level of ordinary skill in the art.  The motivation for doing so would be to have the seal be large enough such that a small gap is formed between the plug and housing yet is sealed by the seal so that a fluid-tight and durable seal is formed and the plug does not grind into the housing yet still remains in close proximity to the housing.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Ocrim such that there are cone sealing members circumferentially in relation to the axis of rotation that are above and below the passage duct as taught by Mueller in order to better prevent fluid leakage between the rotary member and housing.

Allowable Subject Matter
Claims 8-9, 13, 17, 19, and 21 are allowed.

Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive.
On page 10, the applicant argues that Ocrim as modified does not disclose or teach the cone angel between 10 and 40 degrees as recited by claim 10 as this cone angle increases the lifetime of the gasket.  However, the claimed angles are not considered to have any criticality and thus are seen to be obvious.  The applicant previously claimed angles between 5 and 80 degrees.  Further, the specification in the second paragraph of page 14 states that the cone angle could be numerous different ranges, including between 5 and 80, between 10 and 40, and between 15 and 25.  Due to this, the claimed range is not seen to have any criticality to make the limitation non-obvious.
On page 11, the applicant argues that the radial gap amount of 0.01 mm to 0.5 mm is not taught by any references and Duffy teaches away from a radial gap of this amount.  The examiner respectfully disagrees as Duffy teaches having a radial gap amount of 1/32”.  The claimed range of 0.01 mm to 0.05 mm is seen to be an obvious gap distance in light of the teaching of Duffy.  Further, the claimed range is .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R REID whose telephone number is (313)446-4859.  The examiner can normally be reached on Monday-Friday 9am-5pm est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Ken Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL R REID/               Primary Examiner, Art Unit 3753